t c memo united_states tax_court steven t waltner and sarah v waltner petitioners v commissioner of internal revenue respondent docket no 12722-13l filed date steven t waltner and sarah v waltner pro sese j robert cuatto for respondent memorandum findings_of_fact and opinion haines judge petitioners no strangers to this court filed a petition in response to a notice_of_determination concerning collection action s under section waltner v commissioner tcmemo_2014_133 waltner v commissioner tcmemo_2014_35 waltner v commissioner t c dkt no 8726-11l filed date and or the issues for decision are whether petitioners may challenge the underlying liabilities whether an abuse_of_discretion occurred during the collection_due_process cdp hearing and whether petitioners and or their attorney donald w wallis are liable for sanctions findings_of_fact at the time that the petition was filed mr waltner lived in california and mrs waltner lived in arizona petitioners filed a joint federal_income_tax return for the tax_year original return reporting adjusted_gross_income of dollar_figure taxable_income of dollar_figure tax of dollar_figure and withholding of dollar_figure petitioners did not claim any excess social_security_tax withholding on the original return a refund of dollar_figure was issued to petitioners on date in date petitioners submitted a joint form 1040x amended u s individual_income_tax_return for the tax_year amended_return the amended_return reported adjusted_gross_income of dollar_figure and taxable_income of zero the amended_return also reported a total of dollar_figure for federal_income_tax withholding excess social_security_tax and medicare_tax withholding petitioners claimed a refund of dollar_figure on date respondent mailed petitioners a letter advising them that there was no legal basis for the position taken on the amended_return and that their position was frivolous the letter advised petitioners that sec_6702 imposes a dollar_figure penalty for the filing of a frivolous tax_return and that the penalty was based on the amended_return the letter stated the penalty would not be imposed if petitioners submitted a corrected return within days petitioners did not submit a corrected return for or otherwise attempt to withdraw the amended_return on date a sec_6702 penalty was assessed against each petitioner for the amended_return on the same day a notice of penalty charge was mailed to each petitioner letter sec_1058 final notice_of_intent_to_levy and notice of your right to a hearing were mailed to mrs waltner on date and to mr waltner on date the letter sec_1058 each state that the internal_revenue_service irs intended to levy to collect the sec_6702 penalty unless the full amount owed was paid payment arrangements were made or a cdp hearing was requested within days unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure in response to the letter sec_1058 petitioners mailed letters to the irs dated april and contesting the underlying sec_6702 liabilities among other things petitioners allege that they had established that they have no tax_liability for that the irs has the burden of proving each petitioner is a person against whom the penalty can be assessed and that the penalties were not approved in writing by an appropriate employee in the letters petitioners requested and demanded any and all due process to which they are entitled the letters also advised of petitioners’ intent to audio record all proceedings and requested a face-to-face cdp hearing on date the irs mailed a form_8519 taxpayer’s copy of notice_of_levy to mr waltner advising him that a dollar_figure notice_of_levy for the sec_6702 penalty for had been mailed to washington mutual no funds were secured as a result of this levy on date the irs mailed a notice cp49 overpaid tax applied to other taxes you owe to petitioners informing them that the dollar_figure overpayment_of_tax they had made for had been applied against their sec_6702 liabilities on date the irs mailed a letter to mrs waltner advising that it had received petitioners’ letter from date requesting a cdp hearing and that she would be contacted within days on date settlement officer lora davis so davis mailed a letter to mrs waltner advising that her hearing was scheduled to take place by telephone pincite a m on date the letter advised mrs waltner that the cdp hearing could be rescheduled if the time was inconvenient or if she preferred a face-to-face hearing the letter clearly stated that a completed and signed form 433-a collection information statement for wage earners and self-employed individuals had to accompany the written request for a face-to-face meeting and that the appeals_office would consider permitting audio recordings only in face-to-face cdp hearings mrs waltner sent a fax to so davis on date stating that mr waltner would not be available for the hearing and included a form_2848 power_of_attorney and declaration of representative purporting to give mrs waltner the power to represent mr waltner at the cdp hearing mrs waltner asserted that a form 433-a was not required for a face-to-face hearing but that in the interest of resolving the matter expediently petitioners would not insist on a face-to-face hearing and would be satisfied with a telephone hearing mrs waltner also suggested that so davis acquaint herself with arizona law regarding recording conversations in the fax mrs waltner contested the underlying sec_6702 liabilities mrs waltner also stated we have already previously and recently provided you with substantial documentation to prove our indigence petitioners did not submit a form 433-a and failed to present any collection alternatives in preparation for the cdp hearing so davis reviewed arizona law and advised the appeals team manager that arizona law requires the consent of only one party to record a conversation because mrs waltner had previously recorded telephone cdp hearings without permission the appeals team manager advised so davis to offer mrs waltner a correspondence cdp hearing on date so davis called mrs waltner at the scheduled time and advised her on the basis of mrs waltner’s intention to record the call that the cdp hearing would be held via correspondence because recording the cdp hearing was not permitted mrs waltner requested a return call from the appeals team manager appeals team manager thomas anderson atm anderson called mrs waltner later that day during the call mrs waltner attempted to contest the underlying penalty liabilities atm anderson denied mrs waltner’s request for a face-to-face cdp hearing for liability purposes and offered her a cdp hearing via correspondence which she declined later on date so davis received a fax from mrs waltner requesting that the case be reassigned to another settlement officer because so davis had had prior involvement in the case so davis was involved in a case with petitioners that involved a similar issue but a different tax_year atm anderson denied mrs waltner’s request to have the case reassigned on date the irs issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the notice_of_intent_to_levy petitioners filed the timely petition giving rise to this case in the petition petitioners contest the liability for the sec_6702 penalties petitioners allege among other things that respondent denied them due process and equal protection of the law and that respondent abused his discretion in upholding the notice_of_intent_to_levy on date the court filed mr wallis’ entry of appearance which was not withdrawn before the date of trial mr wallis had represented petitioners in other cases before this court but as in this case mr wallis had failed to appear at trial see eg waltner v commissioner tcmemo_2014_ trial in this case was held on date and mrs waltner appeared on behalf of petitioners mr wallis filed briefs on petitioners’ behalf on date the court granted petitioners’ motion to withdraw mr wallis’ entry of appearance the sec_6702 penalties for were also at issue in waltner v commissioner t c dkt no 8726-11l filed date which was pending on cross-motions for summary_judgment at the time of trial of the instant case in that case among other things petitioners challenged the outcomes of the cdp hearings which upheld sec_6702 penalties assessed against them for multiple years including on date the court issued an order granting a portion of respondent’s redacted motion for summary_judgment filed on date as supplemented date in the order the court considered petitioners’ liability for sec_6702 penalties de novo and determined that petitioners were liable for the penalties opinion i petitioners’ cdp hearing this court has jurisdiction to review a notice_of_determination issued pursuant to sec_6330 where the underlying tax_liability consists of a sec_6702 frivolous_return penalty sec_6665 130_tc_44 sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 provides that the levy authorized in paragraph a may be made with respect to any unpaid tax only if the secretary has given written notice to the taxpayer no less than days before levy if a hearing is requested the hearing is to be conducted by an officer_or_employee of the irs appeals_office who has had no prior involvement with respect to the unpaid taxes at issue before the hearing sec_6330 at the hearing the appeals officer_or_employee shall obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 at the hearing the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability for any_tax period if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute it sec_6330 sec_301_6330-1 proced admin regs at the conclusion of the cdp hearing the appeals officer_or_employee must determine whether and how to proceed with collection and must take into account verification that the requirements of any applicable law or administrative procedure have been met the relevant issues raised by the taxpayer including challenges to the underlying tax_liability where permitted and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 a so davis was an impartial officer_or_employee a cdp hearing is to be conducted by an appeals officer_or_employee who has had no prior involvement with the tax at issue before the first hearing under sec_6330 or sec_6320 unless the taxpayer waives this requirement sec_6330 sec_301_6330-1 proced admin regs the regulations provide that p rior involvement exists only when the taxpayer the tax and the tax period at issue in the cdp hearing also were at issue in the prior non-cdp matter and the appeals officer_or_employee actually participated in the prior matter sec_301_6330-1 q a-d4 proced admin regs sec_301_6330-1 example proced admin regs on date mrs waltner sent a fax to so davis requesting that the case be reassigned to a different appeals officer because so davis had had prior involvement with petitioners with a similar issue for a different tax_year so davis had previously conducted a cdp hearing for petitioners but not for the same tax_year accordingly so davis’ past involvement with petitioners does not rise to the level of prior involvement which precluded her from conducting the cdp hearing in this case see sec_301_6330-1 q a-d4 proced admin regs see also sec_301_6330-1 example proced admin regs b petitioners’ liabilities for the sec_6702 penalties are not at issue petitioners using tax-protester rhetoric have tirelessly advanced the argument that they are not liable for the sec_6702 frivolous_return penalties assessed for the tax_year sec_6702 imposes a dollar_figure penalty on a taxpayer who files what purports to be a tax_return where the purported return does not contain information that makes it possible to judge the substantial correctness of its self-assessment or contains information that on its face indicates that the self-assessment is substantially incorrect and where the taxpayer’s position is one that the secretary has identified as frivolous or reflects a desire to delay or impede the administration of federal tax laws respondent has the burden of proving that petitioners are liable for the sec_6702 penalties see sec_6703 petitioners requested and received a cdp hearing for the notice_of_federal_tax_lien filed in connection with the sec_6702 penalties for nftl cdp hearing the nftl cdp hearing was held on date the outcome of the nftl cdp hearing was at issue in waltner v commissioner t c dkt no 8726-11l which was pending on cross-motions for summary_judgment at the time of trial in the instant case on date this court issued an order in that case determining on the basis of de novo review that petitioners were liable for the sec_6702 penalties for the regulations provide that the taxpayer may not raise an issue that was raised and considered at a previous cdp hearing under sec_6320 or in any other previous administrative or judicial proceeding if the taxpayer participated meaningfully in such hearing or proceeding sec_301_6330-1 proced admin regs because petitioners meaningfully participated in the case at docket no 8726-11l the underlying liabilities are not properly at issue in this case see sec_6330 in cases like this where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 125_tc_14 c the premature levy does not constitute an abuse_of_discretion in this case petitioners requested a cdp hearing in letters dated april and section e provides that levy actions which are the subject of a requested hearing shall be suspended for the period during which such hearing and appeals are pending despite the statutory suspension of levies while a cdp hearing and its related appeals were pending mr waltner received a form_8519 in date the form_8519 advised mr waltner that the irs had attempted to levy on his bank account at washington mutual to recover the sec_6702 penalty no funds were secured from this attempted levy the notice_of_determination that petitioners received states that appeals verified that the proper codes to suspend levy and the collection statute were input to the tax periods at issue as of the date the irs received the request for the cdp hearing we do not believe that this statement is correct but no funds were secured as a result of the levy because no funds were secured we find this issue moot and will not address it see bach v commissioner tcmemo_2008_202 d the application of petitioners’ overpayment does not constitute an abuse_of_discretion on date respondent offset petitioners’ overpayment against their sec_6702 penalties petitioners claim that the application of their overpayment also constitutes a premature levy in violation of sec_6330 the application of an overpayment is an offset which is distinct from a levy 124_tc_296 aff’d 451_f3d_8 1st cir sec_6402 authorizes the secretary to credit a taxpayer’s overpayment against his outstanding tax_liabilities sec_6665 the regulations specifically provide that an offset is a nonlevy collection action that the irs may take during the period described in sec_6330 when levies are prohibited sec_301_6330-1 q a-g3 proced admin regs accordingly the application of petitioners’ overpayment to their sec_6702 liability was not in violation of sec_6330 e the denial of petitioner’ request for face-to-face hearing was not an abuse_of_discretion on date mrs waltner sent a fax stating that she disagreed with so davis’ letter which stated that a form 433-a was required for a face-to-face cdp hearing but that petitioners would be satisfied with a telephone cdp hearing following mrs waltner’s telephone discussion with so davis on date atm anderson spoke with mrs waltner during their telephone conversation atm anderson denied mrs waltner’s request for a face-to-face cdp hearing for liability purposes and she declined his offer of a correspondence cdp hearing a face-to-face cdp conference concerning a taxpayer’s underlying liability will not be granted if the request for a hearing or other taxpayer communication indicates that the taxpayer wishes only to raise irrelevant or frivolous issues concerning that liability sec_301_6330-1 q a-d8 proced admin regs on the basis of the correspondence between petitioners and appeals we do not find that denial of petitioners’ request for a face-to-face cdp hearing constitutes an abuse_of_discretion the record reflects that so davis and atm anderson considered whether the proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see sec_6330 consequently appeals satisfied the requirements of sec_6330 we hold that the determination to proceed with collection was not an abuse_of_discretion the proposed collection action is sustained ii sanctions a whether petitioners’ actions warrant sanctions we may require a taxpayer to pay a penalty not in excess of dollar_figure if it appears that the taxpayer instituted or maintained proceedings in this court primarily for delay the taxpayer asserts frivolous or groundless positions in this court or the taxpayer unreasonably failed to pursue available administrative remedies sec_6673 a taxpayer’s position is frivolous or groundless if it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir petitioners have filed four cases with this court in recent years in connection with their numerous zero returns petitioners’ arguments in the other cases are substantially the same as those they advanced to dispute the underlying sec_6702 liabilities in this case the only issue in waltner v commissioner tcmemo_2014_35 was whether mr waltner should be subject_to a sec_6673 sanction because he paid the sec_6702 penalty after a detailed discussion which we will not reiterate here we determined the answer was yes and imposed a sec_6673 penalty of dollar_figure petitioners did not heed our warning in that case and refused to withdraw their frivolous positions in waltner v commissioner tcmemo_2014_133 as a the other three cases are waltner v commissioner tcmemo_2014_35 waltner v commissioner tcmemo_2014_133 and waltner v commissioner t c dkt no 8726-11l result we imposed yet another sec_6673 penalty of dollar_figure on each petitioner for a total of dollar_figure in that case in this case respondent seeks the maximum sec_6673 penalty of dollar_figure despite our repeated warnings that we will not tolerate petitioners’ frivolous positions and our imposition of substantial monetary penalties we have been unable to dissuade petitioners petitioners continued to advance positions in this case which they had already been warned were frivolous we find a sec_6673 sanction is warranted and impose a dollar_figure penalty in total on petitioners b petitioners’ attorney mr wallis if a person admitted to practice before this court unreasonably and vexatiously multiplies the proceedings in any case sec_6673 allows us to impose the excess costs expenses and attorney’s fees reasonably incurred because of that conduct we may impose these costs sua sponte see best v commissioner tcmemo_2014_72 at citing edwards v commissioner tcmemo_2002_169 aff’d 119_fedappx_293 d c cir and leach v commissioner t c memo mr wallis entered an appearance in this case on date though mr wallis failed to appear at trial he signed all motions and briefs that petitioners filed from the date he entered his appearance until he was withdrawn as counsel on date at the time he represented petitioners in the instant case mr wallis was a member of the bar of this court before his resignation in lieu of discipline the pleadings that mr wallis filed were verbose and repetitive and contained arguments that a competent tax practitioner should or would with minimal research know have been found to be frivolous we will order mr wallis to show cause why we should not impose excessive costs on him pursuant to sec_6673 respondent will be ordered to express his position on this and provide computations of the excess costs expenses and attorney’s fees reasonably incurred because of mr wallis’ conduct we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit petitioners and mr wallis in particular should take note of the preceding sentence to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
